Appeal by the defendant, as limited by his brief, from a sentence of the County Court, Westchester County (Smith, J.), imposed February 17, 1998, under Indictment No. 96-1405, upon his conviction of murder in the second degree and criminal possession of a weapon in the second degree, after a nonjury trial, the sentence being indeterminate terms of 25 years to life imprisonment upon his conviction of murder in the second degree and 4 to 8 years inprisonment upon his conviction of criminal possession of a weapon in the second degree, to run concurrently.
Ordered that the judgment is affirmed.
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80, 83). Santucci, J. P., Joy, Feuerstein and Schmidt, JJ., concur.